                                                                   Case 2:17-cv-03007-APG-VCF Document 367 Filed 12/29/20 Page 1 of 3


                                                               1    LIPSON NEILSON P.C.
                                                                    JOSEPH P. GARIN, ESQ.
                                                               2    Nevada Bar No. 6653
                                                                    MEGAN H. HUMMEL, ESQ.
                                                               3    Nevada Bar No. 12404
                                                                    DAVID T. OCHOA, ESQ.
                                                               4    Nevada Bar No. 10414
                                                                    9900 Covington Cross Drive, Suite 120
                                                               5    Las Vegas, Nevada 89144
                                                                    (702) 382-1500 - Telephone
                                                               6    (702) 382-1512 - Facsimile
                                                                    jgarin@lipsonneilson.com
                                                               7    mhummel@lipsonneilson.com
                                                                    dochoa@lipsonneilson.com
                                                               8
                                                                    Attorneys for Defendant
                                                               9    Schroeter Goldmark & Bender, P.S.

                                                              10
                                                                                             UNITED STATES DISTRICT COURT
                                                              11
                                                                                                   DISTRICT OF NEVADA
                                                              12
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13    DIAMOND RESORTS U.S. COLLECTION               CASE NO.: 2:17-cv-03007-APG-VCF
Lipson Neilson P.C.




                                                                    DEVELOPMENT, LLC, a Delaware limited
                            Las Vegas, Nevada 89144




                                                              14    liability company,
                                                                                                                  STIPULATION AND ORDER TO
                                                              15                      Plaintiff,                  EXTEND TIME TO FILE RESPONSE
                                                                    vs.                                           TO PLAINTIFF’S OBJECTIONS TO
                                                              16                                                  MAGISTRATE JUDGE’S ORDER (ECF
                                                                    REED HEIN & ASSOCIATES, LLC d/b/a/
                                                              17    TIMESHARE EXIT TEAM, a Washington             342, ECF 353 & ECF 355) [ECF NO.
                                                                    limited liability company; BRANDON REED,      364]
                                                              18    an individual and citizen of the State of
                                                                    Washington; TREVOR HEIN, an individual        (First Stipulation)
                                                              19    and citizen of Canada; THOMAS
                                                                    PARENTEAU, an individual and citizen of the
                                                              20    State of Washington; HAPPY HOUR MEDIA
                                                                    GROUP, LLC, a Washington limited liability
                                                              21    company; MITCHELL R. SUSSMAN &
                                                                    ASSOCIATES, an individual and citizen of
                                                              22    the State of California; SCHROETER,
                                                                    GOLDMARK & BENDER, P.S., a
                                                              23    Washington professional services
                                                                    corporation; and KEN B. PRIVETT, ESQ., a
                                                              24    citizen of the State of Oklahoma,

                                                              25                      Defendants.

                                                              26

                                                              27    ///
                                                              28    ///

                                                                                                        Page 1 of 3
                                                                   Case 2:17-cv-03007-APG-VCF Document 367 Filed 12/29/20 Page 2 of 3


                                                               1          STIPULATION AND ORDER TO EXTEND TIME TO FILE RESPONSE TO
                                                                             PLAINTIFF’S OBJECTIONS TO MAGISTRATE JUDGE’S ORDER
                                                               2                     (ECF 342, ECF 353 & ECF 355) [ECF NO. 364]
                                                               3

                                                               4           Pursuant to Local Rule 7-1, Plaintiff DIAMOND RESORTS U.S. COLLECTION

                                                               5    DEVELOPMENT, LLC (“Plaintiff”), Defendants REED HEIN & ASSOCIATES, LLC

                                                               6    d/b/a/ TIMESHARE EXIT TEAM, BRANDON REED, TREVOR HEIN, THOMAS

                                                               7    PARENTEAU, HAPPY HOUR MEDIA GROUP, LLC, and SCHROETER, GOLDMARK

                                                               8    & BENDER, P.S. (collectively hereinafter “Defendants”), by and through their respective

                                                               9    counsel, agree and stipulate as follows:

                                                              10           1.     On December 18, 2020, Plaintiff filed Objections to Magistrate Judge’s

                                                              11    Order (ECF 342, ECF 353 & ECF 355) [ECF No. 364] (“Plaintiff’s Objections”).

                                                              12           2.     The deadline for Defendants to respond to Plaintiff’s Objections is January

                                                                    4, 2021.
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13
Lipson Neilson P.C.




                                                                                  The Parties have agreed that Defendants’ deadline to respond to Plaintiff’s
                            Las Vegas, Nevada 89144




                                                              14           3.

                                                              15    Objections shall be extended for additional two (2) weeks, up to and including Tuesday,

                                                              16    January 19, 2021.

                                                              17           4.     Pursuant to Local Rule 6-1(b), the Parties state the reason for the

                                                              18    extension is that Defendants’ require more time to adequately address and brief the

                                                              19    issues raised in Plaintiff’s Objections.

                                                              20    ///

                                                              21    ///

                                                              22    ///

                                                              23    ///

                                                              24    ///

                                                              25    ///

                                                              26    ///

                                                              27    ///

                                                              28    ///

                                                                                                               Page 2 of 3
                                                                   Case 2:17-cv-03007-APG-VCF Document 367 Filed 12/29/20 Page 3 of 3


                                                               1           5.      The Parties have entered into this agreement in good faith and not for

                                                               2    purposes of delay. This is the Parties’ first stipulation for extension of this deadline.

                                                               3    This request will not cause any prejudice to the parties in this matter.

                                                               4    Dated this 23rd day of December, 2020.        Dated this 28th day of December, 2020.

                                                               5    GREENSPOON MARDER LLP                         LIPSON NEILSON P.C.
                                                               6
                                                                    /s/ Phillip A. Silvestri                      /s/ Megan H. Hummel
                                                                    ________________________________              __________________________________
                                                               7
                                                                    Phillip A. Silvestri, Esq. (NV Bar No.        Joseph P. Garin, Esq. (NV Bar No. 6653)
                                                               8    11276)                                        Megan H. Hummel, Esq (NV Bar No.
                                                                    3993 Howard Hughes Pkwy., Ste. 400            12404
                                                               9    Las Vegas, NV 89169                           David T. Ochoa, Esq. (NV Bar No. 10414)
                                                                                                                  9900 Covington Cross Drive, Suite 120
                                                                    Richard W. Epstein, Esq.                      Las Vegas, Nevada 89144
                                                              10    (Admitted Pro Hac Vice)
                                                                    Jeffrey Backman, Esq.                         Attorneys for Defendant
                                                              11    (Admitted Pro Hac Vice)                       Schroeter Goldmark & Bender, P.S.
                                                                    Michelle E. Durieux, Esq.
                                                              12    (Admitted Pro Hac Vice)
                                                                    200 East Broward Blvd., Ste. 1800
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13    Fort Lauderdale, FL 33301
Lipson Neilson P.C.




                                                                                                                  Dated this 23rd day of December ,2020.
                            Las Vegas, Nevada 89144




                                                              14    and
                                                              15    COOPER LEVENSON, P.A.                         GORDON REES SCULLY MANSUKHANI
                                                                    Kimberly Maxson-Rushton, Esq.
                                                              16    NV Bar No. 5065                               /s/ Dione C. Wrenn
                                                                    Gregory A. Kraemer, Esq.                      __________________________________
                                                              17    NV Bar No. 1091                               Robert S. Larsen, Esq. (NV Bar No. 7785)
                                                                    1835 Village Center Circle                    David T. Gluth II, Esq. (NV Bar No. 10596)
                                                              18    Las Vegas, NV 89134                           Dione C. Wrenn, Esq. (NV Bar No. 13285)
                                                                                                                  300 South 4th Street, Suite 1550
                                                              19    Attorneys for Plaintiff                       Las Vegas, Nevada 89101
                                                              20                                                  Attorneys for Defendants
                                                                                                                  Reed Hein & Associates, LLC dba
                                                              21                                                  Timeshare Exit Team, Brandon Reed,
                                                              22                                                  Trevor Hein, Thomas Parenteau, and
                                                                                                                  Happy Hour Media Group
                                                              23

                                                              24                                              IT IS SO ORDERED.
                                                              25

                                                              26                                              _________________________________
                                                                                                              UNITED STATES DISTRICT JUDGE
                                                              27
                                                                                                                       December 29, 2020
                                                                                                              DATED: __________________________
                                                              28

                                                                                                            Page 3 of 3
